Case 17-11213 Doc 775-1 Filed 11/05/19 Entered 11/05/19 17:01:59 Exhibit A Page 1 of 5




                                                                                         Exhibit A

                      DEBTOR BACKGROUND AND CASE HISTORY



                          I.      BACKGROUND OF THE DEBTOR

 A.     FORMATION OF THE DEBTOR

        FNBC was incorporated on May 9, 2006, and headquartered in New Orleans, Louisiana. It

 was formed as a holding company for First NBC Bank (“Bank”), whose primary market was the

 New Orleans metropolitan area and the Florida panhandle. Prior to its removal on May 18, 2018,

 FNBC was publicly traded on the NASDAQ Global Select Market.

        On April 28, 2017, the Bank was closed (“Bank Closure”) by the Louisiana Office of

 Financial Institutions, and the Federal Deposit Insurance Corporation (“FDIC”) was named

 receiver. At the time of the Bank Closure, FNBC’s principal asset was the capital stock that it

 owned in the Bank; and, as a result of the Bank Closure, FNBC had no remaining material tangible

 assets. Specifically, after the Bank Closure, FNBC held no operating business assets; and, thus, no

 active business operations have been conducted since the Bank Closure.

 B.     PRE-PETITION CAPITAL STRUCTURE

        FNBC’s capital structure consists of one class of common stock and two classes of

 preferred stock. The authorized capital stock of FNBC consists of 100 million shares of common

 stock and 39,660 shares of preferred stock. As of March 31, 2017, FNBC had 19,212,751 shares

 of common stock outstanding which was traded under the symbol “FNBC” on the NASDAQ

 Global Select Market. Additionally, FNBC had 37,925 shares of its Senior Non-Cumulative

 Perpetual Preferred Stock, Series D; and, 1,725 shares of its Non-Cumulative Mandatorily

 Convertible Perpetual Stock, Series E outstanding as of that date.
Case 17-11213 Doc 775-1 Filed 11/05/19 Entered 11/05/19 17:01:59 Exhibit A Page 2 of 5



 C.     CORPORATE GOVERNANCE

        The Debtor is governed by its Board of Directors, existing on the Petition Date:

               William D. Aaron, Jr.         Director
               William M. Carrouche          Director
               Leander J. Foley, III         Director
               John F. French                Director
               Leon L. Giorgio, Jr.          Vice Chairman
               Shivan Govindan               Chairman
               Lawrence Blake Jones          Director
               Louis V. Lauricella           Director
               Mark G. Merlo                 Director
               Dr. Charles C. Teamer         Director
               Joseph F. Toomy               Director

        Immediately prior to the commencement of this case (“Chapter 11 Case”), the Board

 appointed Mr. Lawrence Blake Jones as Chief Restructuring Officer to address the day-to-day

 affairs of the Debtor during the pendency of the Chapter 11 Case. The Board of Directors and the

 Chief Restructuring Officer have served without compensation since commencement of the case.

 D.     PRIMARY LIABILITIES OF THE DEBTOR

        The primary indebtedness of the Debtor is represented by an Indenture, dated as of

 February 18, 2015, pursuant to which FNBC issued subordinated notes in the aggregate principal

 amount of $60.0 million (the “Notes”). As a result of the Bank Closure, the holders of over two-

 thirds (2/3) of the Notes requested that FNBC be placed into Chapter 11 bankruptcy to protect the

 value of its remaining assets including its significant tax attributes, currently estimated to be

 $151.0 million in tax credits and $366.0 million in net operating loss carryforwards (the “Tax

 Assets”).
Case 17-11213 Doc 775-1 Filed 11/05/19 Entered 11/05/19 17:01:59 Exhibit A Page 3 of 5



                                  II.     CHAPTER 11 CASE HISTORY

            A.      PRELIMINARY MATTERS

            On May 11, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. On May 23, 2017, an official committee of unsecured

 creditors (“Committee”) was appointed in the Chapter 11 Case.

            B.      PRESERVATION AND RECOVERY OF ESTATE ASSETS

            On the Petition Date, the Bankruptcy Court granted an order establishing notice, hearing

 and sell-down procedures for trading in equity securities and claims against FNBC’s estate (the

 “Trading Order”). The Trading Order1 was sought to preserve the Debtor’s significant Tax Assets

 that existed on the Petition Date. On September 15, 2017, the Debtor engaged

 PricewaterhouseCoopers (“PwC”) to conduct an analysis of FNBC’s stock ownership history

 (“PwC Analysis 1”) to determine whether or not an ownership change had occurred which would

 preclude utilization of the Tax Assets under IRC §362. The PwC Analysis 1 determined that no

 such ownership change had occurred.

            On August 18, 2017, the Debtor filed its Ex Parte Motion for Turnover of Property of the

 Estate [Doc. 91], seeking turnover of $593,686.84 held by Whitney Bank (the “Trust Funds”), as

 successor trustee of the Trust. Litigation arose between the FDIC and the Debtor regarding

 ownership of the Trust Funds; and, pursuant to a settlement reached between the parties (“FDIC

 Settlement”)2, the Trust Funds were apportioned between and distributed to the FDIC and the

 Debtor.




 1
     The 13th Interim Trading Order [Doc. 750] is currently in effect until December 4, 2019.
 2
     The FDIC Settlement was approved by the Bankruptcy Court on December 19, 2017 (Doc. 297).
Case 17-11213 Doc 775-1 Filed 11/05/19 Entered 11/05/19 17:01:59 Exhibit A Page 4 of 5



           On October 13, 2017, the Debtor filed a second Motion for Turnover of Property of the

 Estate [Doc. 183], seeking recovery of $2,069,359.11 from Zurich American Insurance Company

 as reimbursement for certain pre-Petition Date litigation expenses covered under the Zurich policy.

 The FDIC again objected to the Debtor’s turnover motion; and, that objection was also resolved

 through the FDIC Settlement, which resulted in $1,500,000.00 being distributed to the Debtor’s

 estate.

           C.     ESTABLISHMENT OF BAR DATES

           On July 8, 2019 the Bankruptcy Court entered an order [Doc. 626] (“Rejection Order”)

 granting the Debtor’s Motion To Reject Executory Contracts And Unexpired Leases and To

 Establish Bar Date For Rejection Damages, which order (a) formally rejected all such contracts

 and leases other than the Debtor’s transfer services contract with Computershare: and, (b)

 established July 23, 2019 as the bar date for filing claims for rejection damages. No such damage

 claims were filed.

           The Bankruptcy Court had previously established October 20, 2017 as the general bar date

 for filing proofs of claim [Doc. 119] and November 7, 2017 for all governmental units. In addition,

 May 13, 2019 was established as the deadline for filing requests for allowance of most

 administrative expense claims. [Doc. 543].

           D.     DEVELOPMENT OF THE CHAPTER 11 PLAN

           On March 14, 2018, the Debtor and the Committee filed competing plans of reorganization

 in the Chapter 11 Case. In response to the Committee’s proposed chapter 11 plan (“Committee

 Plan”), the Debtor expanded the PwC engagement to conduct an analysis (“PwC Analysis 2”) of

 preservation of the Tax Assets through the Committee Plan. The PwC Analysis 2 determined that

 the Tax Assets could not be preserved under the Committee Plan. Following many months of
Case 17-11213 Doc 775-1 Filed 11/05/19 Entered 11/05/19 17:01:59 Exhibit A Page 5 of 5



 negotiations between the Debtor and the Committee, the parties agreed to file a joint chapter 11

 plan of reorganization (“Joint Plan” or “Plan”). The initial Joint Plan was filed on April 17, 2019.

 On May 30, 2019, the Debtor again expanded the scope of PwC’s engagement (“PwC Analysis

 3”) to confirm that the provisions of the Joint Plan would not trigger an ownership change under

 IRC §362 and preclude the Debtor’s ability to utilize the Tax Assets in the future. The PwC

 Analysis 3 determined that the Joint Plan, as amended, would not trigger such ownership change.

        E.      ACCEPTANCE OF THE CHAPTER 11 PLAN

        On July 3, 2019, solicitation of votes for approval of the Plan commenced. Pursuant to the

 Tabulation of Voting [Doc. 676] filed on August 5, 2019, the Plan has been accepted by 100% of

 the claimants voting in all classes entitled to vote. The Plan Proponents maintain that all

 requirements of confirmation have been satisfied; and, that after approximately 2 ½ years in

 bankruptcy, save the Treasury Objection, this Chapter 11 Case is on track for prompt conclusion

 with distributions to creditors. As set forth in the Plan, such distributions are contingent upon

 investor funding on the Effective Date. Thus, if the Plan is not confirmed, creditors will not receive

 at least $4.25 Million they are to receive under the Plan and, indeed, Treasury will be assured of

 receiving nothing at all. Moreover, sustaining Treasury’s Objection will also deny the FDIC,

 another arm of the United States, any recovery from the estate as the holder of a $3.5 Million

 claim. On the other hand, if the Plan is confirmed, Treasury will continue to have a right to receive

 dividends from future profits going forward and may well eventually receive its liquidation

 preference of nearly $38 million.
